Citation Nr: 1635482	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  09-12 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), currently rated as 10 percent disabling prior to April 9, 2012, and rated 50 percent thereafter.

2.  Entitlement to a rating in excess of 10 percent for residuals of right tibia fracture.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for right ear hearing loss.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU), prior to April 9, 2012.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to September 1953 and from August 1954 to February 1975 (as determined by the Agency of Original Jurisdiction (AOJ), including its most recent January 2015 rating decision).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of multiple Regional Offices (ROs) of the Department of Veterans Affairs (VA).  The issues of entitlement to service connection for sinusitis, for right ear hearing loss, and for hypertension, in addition to the issue of entitlement to an increased rating for residuals of right tibia fracture, arise on appeal from a February 2008 rating decision issued by the RO in Jackson, Mississippi.  The issue of entitlement to increased initial ratings for PTSD arises on appeal from a September 2008 rating decision issued by the RO in Waco, Texas.  The issue of entitlement to TDIU arises on appeal from a September 2009 rating decision issued by the RO in Waco, Texas.  Jurisdiction over the Veteran's claims-file currently resides with the RO in Waco, Texas.

The Board notes that the Veteran filed a claim to establish entitlement to TDIU in November 2008, the claim was denied in the September 2009 RO rating decision, and the Veteran appealed that decision; the Veteran perfected the appeal on this issue in March 2011.  In October 2013, the RO issued another rating decision that resulted in the Veteran being awarded a schedular 100 percent rating effective from October 22, 2012; the RO declared that "The issue of IU ... is currently a moot issue since the veteran is a schedular 100%."  A May 2014 RO rating decision granted TDIU effective from April 9, 2012.  It appears that the RO considered the TDIU issue to be resolved.  However, the claim of entitlement to a TDIU has only been partially resolved by the grant of TDIU effective from April 9, 2012; the remainder of the period for consideration of a TDIU, arising from the Veteran's November 2008 claim, remains in appellate status and is before the Board at this time.  Accordingly, the Board has listed the issue on the title page and addresses the matter in the remand section of this decision.

The Board notes that the October 2013 RO decision granted special monthly compensation (SMC) at the housebound rate effective from October 22, 2012.  Thus, although the RO did not consider entitlement to TDIU from October 22, 2012 onward, such consideration is not necessary as the Veteran is already in receipt of SMC at the housebound rate for that period.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for SMC under 38 U.S.C.A. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate)); see 38 U.S.C.A. § 1114(s).

Finally, the Board observes that the claims-file reflects that mail sent to the Veteran by VA was returned as undeliverable in February and March 2016.  In brief, it appears that VA identified that the Veteran had changed addresses, but a typographical error resulted in the misaddressing of subsequent mail (an "M" was accidently typed as "N" in the street name of the new address).  The corrected address appears to have now been recently determined while the case has been at the Board.  The matter of ensuring that future correspondence to the Veteran is sent to his corrected and updated address is hereby referred to the RO for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for sinusitis, for right ear hearing loss, and for hypertension, in addition to the issues of entitlement to a rating in excess of 10 percent for residuals of right tibia fracture and entitlement to a TDIU prior to April 9, 2012, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent medical evidence, and competent and credible lay evidence, demonstrates that, prior to April 9, 2012, the Veteran's PTSD did result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; it did not result in occupational and social impairment with reduced reliability and productivity.

2.  The competent medical evidence, and competent and credible lay evidence, demonstrates that, from April 9, 2012, the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity; it did not result in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 30 percent disabling, and no higher, for PTSD, for the period prior to prior to April 9, 2012, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for an initial disability rating in excess of 50 percent disabling for PTSD, for the period beginning April 9, 2012, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two ratings apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating,  38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's PTSD disability is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating will be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of examination.  It is the responsibility of the rating specialist to interpret reports of examinations in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.

Under the provisions of Diagnostic Code 9411, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent disability rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A rating of 50 percent is assignable for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly-learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assignable for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A rating of 100 percent is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability rating to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112(Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The Board notes that the newer American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-5) has now been officially released, and 38 C.F.R. § 4.130 has been revised to refer to the DSM-5, effective August 4, 2014.  The Secretary has determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093 (Aug. 4, 2014).  As the Veteran's increased rating claim was originally certified to the Board in March 2016, the DSM-5 is applicable to this case.  The DSM-5 does not contain information regarding GAF scores.  However, since much of the relevant evidence was obtained during the time period that the DSM-IV was in effect, the Board will still consider this information as relevant to this appeal.  Furthermore, there is no indication that the Veteran's diagnosis would be different under the DSM-5.

A GAF score is defined by DSM-IV as a number between zero and 100, which represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.

GAF scores ranging from 61-70 contemplate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

This claim for increased disability compensation for PTSD arises from an appeal of the original award of service connection for PTSD effective from January 6, 2006.  Accordingly, the period for consideration in this appeal is from January 6, 2006 onward.

The Veteran underwent a VA psychiatric examination for PTSD rating purposes in April 2008; the report from this examination is of record.  The VA examiner reviewed the claims-file and discussed the Veteran's pertinent history.  The report discusses that the Veteran's "depression only emerged in the last couple of years, but the post-traumatic stress disorder [was] present before that."  The report notes that "[t]he veteran was diagnosed [in a cited August 2006 VA mental health report, also of record] with major-depressive disorder, single episode, severe, without psychosis, with post-traumatic stress disorder with a GAF of 35."  The VA examiner discusses that "[f]ollow-up appointments suggest some improvement in the above symptoms with medication and treatment and a partial remission of the major depression."  Additionally, "recent notes suggest improved depression, continued problems with the nightmares and insomnia and improved anger.  There are a couple of individual therapy notes as well."  The VA examiner noted that the Veteran reported that his prescribed medications "help with his depression and some with his sleep."

The April 2008 VA examination report shows that the Veteran "stated that he has anger problems and has trouble getting along with people, but he has been better able to control this and has actually done some motivational speaking around this."  Also, "[t]he veteran reports sleep problems which have improved with medications.  He gets about 9 1/2 hours of sleep with medication, but sometimes the medications don't seem to work at all and he doesn't get much sleep at all."  The Veteran reported "nightmares about various issues, often with war themes, and often about his experiences in Vietnam in particular.  He has these 1-2 times per week."  Furthermore, the Veteran reported that he was "uncomfortable in crowds, yet he has been able to do some motivational speaking, in part because he seems to feel in control in that situation."  The report discusses that the Veteran "tends to keep to himself," and that he "has been depressed in the past, but this has improved recently."  Additionally, the report notes that the Veteran "tries to avoid talking about Vietnam, but people ask him a lot of questions since he was in Special Forces."  The Veteran reported that "since 1973 he has noticed that he cries easily over small things," and that he "drank heavily until 1979, at which point he started receiving more thorough treatment."  The Veteran described that he never missed work due to PTSD, but "always had trouble getting along with people and had some anger problems on the job" before retiring in 2003.  The Veteran "was able to keep to himself and did a good job at his work, which allowed him to keep his job."  The Veteran reported that "he often would blow up at meetings in anger."

The April 2008 VA examination report described that the Veteran "had problems in his first three marriages due to post-traumatic stress disorder symptoms and anger, but his current wife is more understanding, and he has calmed down a lot himself."

The April 2008 VA examination report describes that "[t]he veteran is able to complete normal activities of daily living without significant impairment and is able to care for himself independently....  He does still go out to eat and enjoys traveling with his wife.  He has gone to Europe and Asia."  Mental status examination revealed that the Veteran was "articulate, verbal and generally cooperative with the examination.  Rapport was good and social skills were good.  Intelligence is estimated to be in the superior range based on his vocabulary and accomplishments."  The Veteran's "thought processes were logical, coherent and relevant.  His affect was spontaneous.  He was well-oriented to time, place, person and situation.  Reasoning and judgment were good.  Fund of general information and verbal comprehension were good."  The report indicates that the "veteran does not report any problems with concentration, short-term memory or long-term memory...."

The April 2008 VA examiner noted that the Veteran "indicates that all of [his psychological symptoms] have improved with his medications, but he does describe some general anxiety, nightmares, phobias about rats (this is from Vietnam), anger, irritability and tantrums."  The VA examiner explained that the Veteran "previously would get into physical altercations, but not in recent years."  The Veteran reported "a number of depressive symptoms including depressed mood, crying spells, anhedonia, fatigue and feelings of guilt about his actions in Vietnam.  He reports passive suicidal ideation but no intent to act on these thoughts and no history of attempts."  The Veteran also reported "passing homicidal ideation but no planning around this.  This is just when he gets very angry.  He denies any manic symptoms of psychosis."  The VA examiner found that the "veteran shows signs of mild to moderate impact of post-traumatic stress disorder and depressive symptoms on occupational functioning over the years, but he has been able to maintain employment and work at a fairly high level as a supervisor."  Additionally, "[s]ocially, he is somewhat withdrawn but still has a number of close friends that he keeps in contact with and is showing signs of mild to moderate impact of [PTSD] on this area as well."  The report additionally describes that the Veteran "reports persistent re-experiencing symptoms including intrusive thoughts, nightmares and flashbacks.  He also reports persistent avoidance symptoms including avoiding such thoughts, difficulty recalling details from certain traumatic incidents, and interpersonal detachment," and the Veteran "reports persistent arousal symptoms including sleep disturbance, anger problems and exaggerated startle."

The April 2008 VA examination report diagnosed the Veteran with PTSD, major depressive disorder "in partial remission," and alcohol abuse  "in full sustained remission."  A GAF score range of "60-65" was assigned.  The VA examiner summarized that the Veteran "has only had mild to moderate impact of [psychiatric] symptoms on social and occupational functioning."

In August 2009, the same VA examiner completed a new VA psychiatric examination of the Veteran; the report of this examination is of record.  The VA examiner noted that "review of mental health treatment notes shows inconsistent report of symptoms," observing that "[h]is last mental health treatment note was from November 2008 and he reported that he was doing better and was working part-time at Costco.... He was feeling less anxious and irritable.  He had not come back in for treatment since that time."  The VA examiner also observed that the "Veteran submitted a Notice of Disagreement letter stating that he felt that his PTSD was worse than his rating."  The Veteran reported to the examiner that "he felt that he was getting better, but he feels that his symptoms are somewhat worse now."  The Veteran reported that "he has had more nightmares since his last evaluation, and he is having them two to three times a week now."  Additionally, he reported "intrusive thoughts and distressing reaction whenever he is around triggers that remind him of traumatic events," "tried to avoid thoughts about his traumas, has some difficulty recalling details...," "diminished interest," "interpersonal detachment," "problems with insomnia," "anger and irritability more so with his wife, but also when driving," but he was "still able to control himself."  The Veteran also reported "hypervigilance and an exaggerated startle," "recurring depression," "crying spells," "anhedonia," "feelings of guilt and worthlessness," "concentration problems," and "fatigue."  The VA examination report notes that the Veteran "has had some passive suicidal thinking, as well as passing homicidal thinking, but knows the negative consequences of such actions and denies any sort of planning or intent related to those thoughts."  The Veteran "denie[d] any psychotic thinking."

The August 2009 VA examination report discusses that in early 2009 the Veteran "work[ed] at Costco part-time for about four months to have something to do," but he resigned because of physical pain in addition to the fact that he "did not like his boss, and was irritated with the customers."  The Veteran also described that during his career he "had some trouble with anger and would get very angry at meetings which impacted contracts that the company had."  The Veteran reiterated that his PTSD symptoms impaired his prior marriages but that "his current wife is more understanding than his previous wives," which is why "his PTSD has had less impact on this marriage."  The Veteran did "report that he has problems with anger, though, which is the main issue in the relationship."  The Veteran "sees his five grandkids and enjoys spending time with them," and was "able to complete normal activities of daily living without significant impairment."

The August 2009 VA examination report's mental status findings indicate that the Veteran was "articulate," "verbal," "generally cooperative," "thought process was logical, coherent, and relevant," "[a]ffect was spontaneous with no overt signs of depression or anxiety today, though he does report such symptoms in general."  The Veteran was "well oriented to time, place, person, and situation."  The VA examiner noted that "[r]easoning and judgment are excellent," "[f]und of general information and verbal comprehension are excellent," "[t]he Veteran does not note significant problems with his concentration, short term memory, or long term memory, and these appear within normal limits for his age."

The August 2009 VA examination report explains that the "Veteran reports moderate difficulties socially."  The VA examiner discussed the Veteran's occupational history and "would estimate mild to moderate impact of PTSD symptoms on occupational functioning."  The VA examiner concluded that the Veteran "shows only mild to moderate social and occupational dysfunction related to his PTSD."  The VA examiner confirmed diagnoses of PTSD, alcohol abuse (in full sustained remission), and mild major depressive disorder.  A GAF score range of "60-65" was assigned.

The Veteran underwent another VA psychiatric examination for rating purposes in January 2011; the report of this examination is of record.  This report notes that the Veteran suffered a stroke in July 2010 with "mild residual executive cognitive impairment," but the Veteran's mental health symptoms are otherwise not distinguished from his service-connected PTSD pathology.  This report also notes that the Veteran "has not participated in any outpatient mental health treatment or inpatient mental health treatment .... [since prior VA treatment in] 2008."  The report described that "while he was [] successful when he owned his business, he was not successful when he worked for others."  Notably, "[h]e reported an employment history in which he was terminated 4 different times for angry outbursts."  The VA examination report explains that the Veteran "reported no marital or family conflicts.  However, his wife did state that she and their four children have learned to respond to his increasing levels of anxiety and modify their actions."  The report describes that the Veteran "can become increasingly irritable with noise or when too many people are in the house."  The Veteran reports "that he has few friends," and that "his main source of social support has been friends who are also in the Special Forces Association," but that he "has not attended in the past two years...."  The Veteran denied any history of assaults or suicide attempts.

The January 2011 VA examination includes mental status findings.  The report shows "[i]mpairment of thought processes" and "[t]angential thought processes were observed in the interview."  The Veteran "had to be redirected several times in the interview."  "He would easily move back to memories of his combat experiences even when not specifically asked about these experiences."  The Veteran denied delusions and  hallucinations.  The Veteran made appropriate eye contact and interaction.  He denied any suicidal or homicidal thoughts, ideations or plans or intent.  The Veteran was found to be able to maintain personal hygiene and other basic activities of daily living.  He was noted to be oriented to person, place, and time.  The Veteran reported "a clear memory of the experiences he had while he was in the military," but "did admit that he has some difficulties with recall for more recent events and events related to family details."  The Veteran denied any obsessive or ritualistic behavior that interferes with routine activities.  The Veteran's rate and flow of speech was characterized as within normal limits.

The January 2011 VA examination report indicates that the Veteran's wife "stated that he will experience panic attacks (shortness of breath, anxiety and sweating) when he is in crowds."  She "stated that over the past 1.5 years he has become increasingly agitated and has been having more panic-like symptoms when in crowds."  The Veteran reported sleep impairment in that "he will typically fall asleep and then awaken in the middle of the night from a nightmare."  The report notes that the Veteran experienced recurrent distressing dreams regarding his trauma "one to two times per week," and further re-experiences trauma through "flashbacks, dissociations" in which "he will hear the sound of helicopters when there are no helicopters around him."  The Veteran reported that he has had "experiences in which he literally hears the voices and sounds or an actual combat situation he was in while in the military."  Other features and symptoms noted in the January 2011 VA examination report include: "intense distress at exposure to cues" such as "firecrackers, car backfiring, war movies on TV"; "physiological reactivity on exposure to cues"; "efforts to avoid thoughts/feelings assoc[iated] with the trauma"; "efforts to avoid people, place[s] or events to avoid being reminded of the trauma"; "diminished interest/participation in activities"; "feelings of detachment/estrangement from others"; "restricted range of affect"; "sense of a foreshortened future"; "persistent ... increased arousal"; "difficulty falling or staying asleep"; "irritability or outbursts of anger"; "hypervigilance"; and "exaggerated startle response."

The January 2011 VA examiner found that "[t]he disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning."  The VA examiner diagnosed PTSD and alcohol abuse (in "early full remission").  A GAF score of 55 was assigned.  The VA examiner's summary noted "some memory difficulties in this interview along with a tangential thought pattern," "social impairment" and "untreated PTSD symptoms ... more likely than not impacting his social functioning."

The Veteran underwent another VA psychiatric examination for rating purposes on April 2012.  This report indicates that the examiner considered it to be possible to clearly differentiate between some of the nonservice-connected symptoms of stroke residuals and the service-connected PTSD symptoms.  In this regard, the VA examiner stated that all symptoms were "attributable to PTSD" except for "cognitive deficits (short term memory, impaired planning and task management, problems adjusting to changes in routine attributable to effects of stroke)."  The VA examiner characterized the Veteran's overall impairment as "[o]ccupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood."  When asked to discuss the extent of impairment attributable specifically to the service-connected disability, the VA examiner explained: "PTSD occupational impairment unchanged from previous evaluation.  Cognitive deficits limiting the veteran in his former employment capacity as an executive VP contribute the balance of occupational impairment."

The April 2012 VA examiner discussed the Veteran's October 2011 initial consultation report by a geriatric neuropsychiatrist (also of record in Virtual VA) showing that the Veteran "denied feeling hopeless or helpless and denied any current thoughts of self-harm or suicide or any aggressive ideation or intent," and the VA examiner noted the October 2011 note's conclusion that "he is at low risk for suicide or homicide based on his self-report and my own clinical assessment.  No psychosis."  A GAF score of 55 was noted.  The VA examiner noted the following symptoms: recurrent and distressing recollections of the trauma, physiological reactivity on exposure to pertinent cues, hypervigilance, exaggerated startle response, depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, and mild memory loss.  The VA examiner noted no impairment of thought processes or communication, and noted normal rate and flow of speech.  The Veteran's affect was appropriate to the content of the discussion in both intensity and direction, mood was "pretty good," thought processes were "clear, logical, linear, coherent and goal directed."  The Veteran made appropriate eye contact and was cooperative.  The Veteran's ability to maintain minimal personal hygiene and other basic activities of daily living was intact (although the Veteran had given up driving after his stroke).  The Veteran denied difficulty concentrating and denied obsessive or ritualistic behavior that interferes with routine activities.  With regard to "[i]mpaired impulse control and its effect on motivation or mood," the VA examiner wrote: "nothing significant noted."  The Veteran reported "I really don't think I'm very depressed," and with regard to anxiety he stated "I don't know."  The Veteran denied experiencing any delusions, hallucinations, or suicide attempts, and also denied suicidal or homicidal thoughts, ideation, plans, or intent.  The Veteran reported some sleep impairment involving typically approximately two nocturnal awakenings, but he stated that he "cannot recall having nightmares since his stroke."

The April 2012 VA examiner found that the Veteran remained competent and capable of managing his financial affairs.  The VA examiner remarked that the Veteran's "PTSD symptoms are stable with treatment," and the Veteran "continues to have some social isolation such as avoiding crowds in uncontrolled setting due to PTSD symptoms."  The VA examiner stated that "[t]he Cognitive Disorder, NOS, is most likely responsible for the increase in his occupational and social impairment," noting that the Veteran "has significant deficits in planning and executing tasks that would be required of an executive VP."  The VA examiner notes that the Veteran reported that "some of the re-experiencing symptoms have moderated since his stroke."

The Veteran's most recent VA psychiatric examination for rating purposes was completed in July 2013; the report of this examination is of record.  This report assigned a GAF score of 55.  The summary of the Veteran's presentation and symptom reports during the examination was essentially consistent with the prior accounts.  The VA examiner remarked: "It should be noted that Veteran appeared to have learned to live with his symptoms, which may have lead [sic] to underreporting."  The July 2013 VA examiner found no distinct mental disorder diagnoses to differentiate between, suggesting that all of the Veteran's reported psychiatric impairment was attributed to the service-connected disorder.  The VA examiner characterized the severity of the pertinent disability as "Occupational and social impairment with reduced reliability and productivity."

The July 2013 VA examination report shows that the Veteran "describes his relationship with his wife as good and [his] wife confirms."  The Veteran's "wife reported that Veteran responds 'fairly well' to his grandchildren despite the noise when they are around."  The Veteran was "able to manage anxiety with the assistance and support of his family."  He "denied having any friends he spends time with on a regular basis."  The report notes that the "Veteran and his wife attend the movies, go shopping, spend time with children and grandchildren, go out to eat at restaurants, and go grocery shopping during their leisure time."  The Veteran reported that he was not receiving psychotherapy, but he and his wife confirmed that he was taking his prescribed medications.  The "Veteran's wife reported an increase in verbal aggression over the last three months, a reduction in patience, and an increase in irritability.  She also reported that he uses poor judgment when irritated."  The Veteran "reported that he has not had a nightmare for two months," and that he "sleeps an average of 4 hours at night."  The Veteran "denies any physiological symptoms upon awakening."  He "avoids war movies," and he "and his wife deny hallucinations/delusions, panic attacks, SI/HI [suicidal or homicidal ideation], and psychiatric hospitalizations."  The Veteran "acknowledges an exaggerated startle response to loud unexpected noises."  Also, the Veteran "acknowledged hypervigilance and his wife reported that he always sits facing the door and avoids crowds."  The Veteran's wife "additionally reported that he is always in war mode and prepared to attack while in [a] crowd."  The VA examiner noted that "[w]ith regard to ADLs, Veteran is able to complete them all independently with the exception of driving [due partly to visual impairment]."

The July 2013 VA examination report noted the following features and symptoms: recurrent and distressing recollections of the trauma; recurrent distressing dreams of the trauma; persistent avoidance of stimuli associated with the trauma; numbing of general responsiveness; persistent symptoms of increased arousal; anxiety; suspiciousness; chronic sleep impairment; mild memory loss; and disturbance of motivation and mood.  The Veteran was found to still be competent and capable of managing his financial affairs.  The VA examiner remarked that "[a]fter reviewing records and conducting this clinical interview, there was no information reported indicating that the Veteran's symptom profile had worsened from his last compensation and pension examination dated January 26, 2011."  The VA examiner remarked that "it should be noted that Veteran's ability to cope with his symptoms in addition to his strong social support systems, make it easier for him to function on a day to day basis," and that "it appeared that Veteran was minimizing his symptoms, which may have lead [sic] to underreporting."  The VA examiner stated: "With regard to employability, Veteran's PTSD symptoms alone do not appear to impair his social and occupational functioning to that level."

The Veteran seeks an initial rating in excess of 10 percent for the period prior to April 9, 2012, and in excess of 50 percent for the period beginning April 9, 2012 for PTSD.

Initially, it is noted that at no point during the period on appeal was the Veteran's PTSD productive of total occupational and social impairment.  The July 2013 VA examiner expressly opined that the Veteran's "PTSD symptoms alone do not appear to impair his social and occupational function to that level," in addressing whether the Veteran had been rendered unemployable.  The April 2012 VA examiner found that the Veteran's mental health impairments did not result in total occupational and social impairment (instead selecting a lesser degree of impairment from a checklist).  These findings are consistent with the other evidence of record.  The record does not show that the Veteran has experienced the particular symptoms associated with a 100 percent rating, or others of similar severity, frequency, and duration.  Accordingly, the Board finds a 100 percent rating is not warranted for the Veteran's PTSD at any time.  The Board now turns its attention to the other pertinent rating considerations for the periods on appeal.

During the period on appeal prior to April 9, 2012, the Veteran's PTSD was productive of symptoms of some depression, some anxiety, some reports of panic attacks (particularly when in crowds), and chronic sleep impairment.  The Board also finds that the Veteran's history of anger management issues is indicated to have caused a degree of occupational impairment during his career ("he often would blow up at meetings in anger") and to have caused impairment of social and family relations (including difficulty in three prior marriages).  Although some key examples illustrating this impairment refer to events from prior to the period on appeal, the Board finds that there is no indication that the associated impairments significantly abated prior to the period on appeal.  Rather, the evidence indicates that the Veteran's retirement from full-time employment and the understanding of his children and his current wife were better accommodating his impairments (and the Veteran's part-time work following retirement was also concluded due, in part, to some psychiatric impairment).  The Board finds that the Veteran's PTSD was manifested by more than the "mild or transient symptoms" contemplated by the criteria for a 10 percent rating.  The Board finds that the Veteran's PTSD was manifested by impairment more nearly approximating the criteria for a 30 percent rating, featuring occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depression, anxiety, panic attacks (weekly or less often), and chronic sleep impairment.  Accordingly, the Board finds that a 30 percent rating is warranted for the Veteran's PTSD for the period prior to April 9, 2012.

The Board finds that no rating in excess of 30 percent is warranted for the Veteran's PTSD prior to April 9, 2012.  The Board has considered that an August 2006 VA treatment report (as discussed by the April 2008 VA examination report) discusses a "single episode" of "severe" exacerbation of impairment associated with a GAF score of 35 associated with multiple significant stressors.  Overall, however, the Veteran's GAF scores during this period were in the 50s and 60s, reflecting mild and moderate levels of psychiatric impairment generally.  The Board acknowledges that the Veteran was noted on occasion to have a somewhat flattened affect, some disturbance of motivation and mood, and some difficulty in establishing and maintaining effective work and social relationships.  However, the Board finds that the evidence does not show that such symptoms were of such frequency and severity as to cause reduced reliability and productivity; the shown severity of impairment more nearly approximated the level contemplated by a 30 percent rating, featuring occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, while generally functioning satisfactorily with routine behavior, self-care, and conversation normal.

The Veteran's PTSD did not generally cause circumstantial, circumlocutory, or stereotyped speech.  The Veteran did report intrusive thoughts, and the January 2011 VA examiner noted tangential thinking reflected in the Veteran's speech (being spontaneously drawn back to his combat traumas during the interview), but the Board notes that the prior and subsequent VA examination reports find no impairment of the Veteran's thought processes.  The Veteran's thought processes were repeatedly evaluated to be normal and logical.  The Board finds that the intrusive thoughts of trauma and the single instance of a VA examiner observing tangential thinking returning spontaneously to traumas are generally consistent with the level of disability contemplated by a 30 percent rating; a 30 percent rating contemplates occasional decreases and intermittent periods of inability when "generally functioning satisfactorily, with routine behavior, self-care, and conversation normal" as is shown for the period prior to April 9, 2012 in this case.

The Veteran's PTSD did cause panic attacks, but not generally shown to occur more than once per week.  The Veteran did not have difficulty in understanding complex commands.  The Veteran did not have significant impairment of short and long term memory associated with the PTSD symptomatology; some impairment of short term memory was attributed to the Veteran's nonservice-connected stroke and, in any event, was generally consistent with the level of mild memory loss contemplated by the 30 percent rating rather than the more significant impairment of short and long term memory contemplated by a higher rating.  The Veteran's judgment was competently assessed to be good or excellent in the evidence prior to April 9, 2012.  The Veteran's PTSD was not shown to impair his abstract thinking.

Even acknowledging that the Veteran had some notation of symptoms such as some intrusive and tangential thoughts, passive suicidal ideation, flattened affect, some panic attacks, some degree of deficit of motivation and mood, and some difficulty establishing and maintaining effective work and social relationships, the Board finds that such symptoms were most approximately consistent with disability featuring occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  The Veteran has reported that he never missed work due to PTSD, and the cessation of his post-retirement part-time work was attributed largely to his pain from physical disability.  The Board finds that the evidence does not indicate that the Veteran's PTSD symptoms caused reduced reliability and productivity prior to April 9, 2012.  The Board finds that the evidence does not indicate that the Veteran's PTSD symptoms caused the Veteran to be deficient in most areas of functioning.

Thus, the record does not show that the Veteran demonstrated the particular symptoms associated with a 50 percent rating (or higher), or others of similar severity, frequency, and duration, with impairment meeting the overall criteria for a 50 percent rating (or higher).  Accordingly, the Board finds that no rating in excess of the increased 30 percent rating is warranted for the period prior to April 9, 2012.

Turning attention now to the period from April 9, 2012, onward, the Board finds that no rating in excess of the currently assigned 50 percent rating is shown to be warranted.  During this period, the Veteran's PTSD has not been shown to be productive of symptoms such as suicidal ideation (although some passive suicidal ideation was noted prior to April 9, 2012), obsessional rituals which interfere with routine activities, illogical speech, obscure speech, irrelevant speech, near-continuous panic or depression affecting the ability to function, spatial disorientation, neglect of personal appearance or hygiene.  The Veteran's panic attacks are not shown to be "near continuous."  The Veteran's impairments affecting his capacity for relationships is not shown to have resulted in an inability to establish and maintain relationships, as the Veteran is shown to enjoy effective relationships with his family despite his referenced relationship difficulties (as contemplated by the 50 percent rating).

The Veteran's impaired impulse control and difficulty adapting to stressful circumstances during the period at issue have been carefully considered by the Board.  However, the Board finds that these symptoms result in impairment of a nature more nearly approximated by the criteria for a 50 percent rating than a 70 percent rating in this case.  The Board finds that the shown severity of the Veteran's impairment, considering all of his shown PTSD symptomatology, is most nearly approximated by a 50 percent rating contemplating occupational and social impairment with reduced reliability and productivity.  The Board notes that the April 2012 VA examiner opined that the combination of all diagnoses impacting mental health, including the nonservice-connected cognitive disorder residuals of stroke, resulted in "[o]ccupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood."  However, the same report indicates that a clear distinction separates symptoms of service-connected PTSD symptomatology from the significant symptoms of the identified residuals of the Veteran's nonservice-connected stroke.  For the purposes of this decision, the Board must determine the level of impairment attributable to the service-connected PTSD, excluding (where possible) impairment representing manifestations of nonservice-connected disability.  The Board has carefully considered the specific symptomatology identified in the medical evidence (as discussed just below).  The Board also notes that the July 2013 VA examination report considered only the Veteran's impairments associated with PTSD and characterized that impairment as "[o]ccupational and social impairment with reduced reliability and productivity," which matches the phrasing of the impairment description contemplated by the criteria for a 50 percent rating.

The Board is unable to find that the evidence for the period from April 9, 2012 onward shows that the Veteran's significant psychiatric impairment has rendered him "deficient in most areas."  The Veteran's symptoms clearly cause a significant degree of occupational and social impairment, but the Board finds that the evidence does not show that the PTSD symptoms are of such severity as to render him deficient for purposes of work or school, especially when considering that the evidence (including the April 2012 VA examination report) indicates that the Veteran's recent cognitive executive-functioning deficits are distinctly attributable to his nonservice-connected stroke.  The Board finds that the evidence does not show that the PTSD symptoms are of such severity as to render him deficient for purposes of family relations; the Board notes the difficulty the Veteran has with relationships, but this level of "difficulty" is clearly contemplated by the criteria for the assigned 50 percent rating.  The Board finds that any impairment in judgment suggested in some of the evidence is not shown to be of such severity as to represent a deficiency of judgment due to PTSD as contemplated by the criteria for a 70 percent rating; the Veteran's "impaired judgment" is contemplated by the assigned 50 percent rating.  The Board finds that the Veteran's PTSD is not shown to produce a deficient capacity for thinking; the Board finds that PTSD has produced no impairment of thinking greater than that contemplated by the assigned 50 percent rating (contemplating impairment as severe as circumstantial, circumlocutory, or stereotyped speech, as well as difficulty understanding complex commands, and impaired abstract thinking).  The Board finds that the Veteran's PTSD is not shown to produce a deficiency of mood involving impairment greater than that contemplated by the assigned 50 percent rating (contemplating disturbances of motivation and mood causing reduced reliability and productivity).  The Board concludes that the evidence does not show that the Veteran's impairment due to PTSD has rendered him deficient in most areas with symptoms of the severity contemplated by a 70 percent rating.

Thus, the record does not show that the Veteran demonstrated the particular symptoms associated with a 70 percent rating (or higher), or others of similar severity, frequency, and duration, with impairment meeting the overall criteria for a 70 percent rating (or higher).  Accordingly, the Board finds that no rating in excess of 50 percent is warranted for the period from April 9, 2012.

The Board has reviewed the entirety of the evidence of record, including lay testimony and additional treatment records; the Board acknowledges that the claims-file contains additional medical treatment records discussing the Veteran's mental health.  The Board finds that none of the evidence of record probatively contradicts the findings discussed above, nor does any of the evidence of record otherwise probatively show that the criteria for further increased ratings are met in this case.

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected PTSD.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board notes that the Veteran is service-connected for several disabilities.  However, the issue of whether referral for extraschedular consideration is warranted for the Veteran's disabilities on a collective basis has not been argued or reasonably raised by the record.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484 (2016).


ORDER

Entitlement to an initial disability rating of 30 percent disabling, and no higher, for PTSD, for the period prior to prior to April 9, 2012, is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an initial disability rating in excess of 50 percent disabling, for PTSD, for the period beginning April 9, 2012, is denied.


REMAND

Increased Rating for Right Tibia

The final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The Veteran's residuals of right tibia fracture have been rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5262, featuring consideration of the extent of associated knee or ankle disability.  Knee and ankle impairment is assessed, at least in significant part, in terms of limitation of range of motion of those joints.  Although the Veteran has been afforded VA examinations to evaluate the severity of the residuals of right tibia fracture, including with attention to range of motion, none of the VA examinations completed to date have satisfied the requirement that such VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Accordingly, this claim must now be remanded for a new examination that satisfies the requirements discussed in the holding in Correia.

Service Connection for Sinusitis

The Veteran seeks service connection for sinusitis.

Although the RO found that there was no indication of sinusitis during the Veteran's active duty service, the Board's review of the claims file reveals that the Veteran received medical attention for identified sinusitis during active duty service.  The Veteran's service treatment records show that he was treated for sinus pain in September 1960, with a medical impression of "Frontal sinusitis" being entered at that time.

The Veteran has not been afforded a VA medical examination with regard to his sinusitis claim.  As the Veteran is competent to report that he currently suffers from sinus symptoms consistent with sinusitis, and as there is contemporaneous evidence of medical attention for sinusitis during the Veteran's active duty service, the Board finds it necessary to remand the claim for the Veteran to be afforded a VA medical examination with an opinion addressing this matter.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Service Connection for Hearing Loss of the Right Ear

The Veteran seeks service connection for hearing loss of the right ear.

Service connection for tinnitus and for hearing loss of the left ear has been established, and the evidence establishes that the Veteran additionally suffers from hearing loss disability of the right ear.

An April 2006 VA examination report presents a medical opinion that notes that the Veteran's service treatment records show left ear hearing loss at separation, and note "combat military noise exposure" as well as "significant threshold shifts in the left ear."  The April 2006 VA examiner opined that the Veteran's bilateral tinnitus was likely related to service based upon the above factors: "it is at least as likely as not that the veteran's current bilateral recurrent tinnitus would be related both to significant combat military noise exposure ... and also at least as likely as not related to significant threshold shifts noted in the left ear."  The April 2006 VA examiner did not specifically opine upon the etiology of right ear hearing loss, but noted that "[a]udiometric thresholds were normal in the right ear throughout military service."  The April 2006 VA examiner did not comment upon the upward shift in the Veteran's right ear hearing threshold (a decrease in hearing sensitivity), as explained below.  The April 2006 VA examination report shows that the Veteran described his history of the current pattern of recurrent bilateral tinnitus, indicating "the onset of the tinnitus [was in] about 1965 or 1966," during his active duty service.

A May 2008 VA audiological examination report provides a negative etiology opinion regarding the right ear hearing loss, but also does not address the upward shift in the Veteran's right ear hearing threshold data.  The May 2008 VA medical opinion of record remarks that the Veteran's "current hearing loss is possibly due in part to the number of radiation treatments he has received for throat cancer" (emphasis added).  An April 2012 VA audiological examination does not provide an etiology opinion regarding right ear hearing loss.

The Board notes that the lack of any evidence that the Veteran exhibited hearing loss in the right ear during service is not fatal to his claim.  The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87 (1992); Hensley v. Brown, 5 Vet. App. 155 (1993).

VA audiometric readings prior to June 30, 1966, and service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  Taking this into account, the Board notes that the Veteran's service treatment records show audiometric data (as converted) revealing a 5 decibel threshold at 4000 Hz in the right ear in July 1965 and again in December 1966, but an upward shift (reflecting decreased hearing acuity) to a threshold of 20 decibels at 4000 Hz in the right ear at the time of the August 1973 service retirement examination.

The Veteran served on active duty for more than two decades, with no detailed audiometric data available for the majority of that service.  The available audiometric data shows an upward shift (diminished hearing acuity) in the Veteran's hearing thresholds in the right ear at 4000 Hz during his last decade of active service.  As the Veteran's service featured acoustic trauma due to significant noise exposure and audiometric test results reflecting an upward shift in a key tested threshold in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and as post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, the Board must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

In this particular case, the Veteran's August 1973 service retirement examination took place one-and-a-half years before his date of separation from active duty service.  That August 1973 examination showed an upward shift in hearing thresholds reflecting diminished hearing acuity from 1965 and 1966 examinations, shifting from 5 decibels to 20 decibels; 20 decibels is the very upper limit of normal.  See Hensley, 5 Vet. App. at 157 (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  The Veteran has testified that his already service-connected bilateral tinnitus had its original onset in 1965 or 1966, suggesting the manifestation of some manner of injury involving the right ear around that time.

The May 2008 VA examination report does not  address these factors.  As the lack of any evidence that the Veteran exhibited hearing loss in the right ear during service is not fatal to his claim, and as the May 2008 VA examination report essentially relies upon a finding that the Veteran did not exhibit hearing loss in the right ear during service without clearly identifying a more likely intercurrent post-service cause of right ear hearing loss (aside from remarking that the hearing loss was "possibly" due to radiation treatments), the Board finds that a new or addendum medical opinion addressing these important factors would be especially helpful in completing adequately informed final appellate review of this matter.  As the Veteran has already established service connection for bilateral tinnitus and left ear hearing loss due to substantial in-service acoustic trauma over a lengthy period of service, the Board's analysis in this case would particularly benefit from a robust medical opinion fully explaining any etiological distinction between the right ear hearing loss and the already service-connected left ear hearing loss and bilateral tinnitus.

Service Connection for Hypertension

The Veteran seeks service connection for hypertension.

VA defines hypertension as diastolic blood pressure predominantly 90mm or greater, confirmed by readings taken two or more times on at least three different days.  Isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

Although the RO found that there was no indication of hypertension during the Veteran's active duty service, the Board's review of the claims file reveals that the Veteran received medical attention concerning high blood pressure near the end of his final period of active duty service.  Medical evidence of record (filed in VBMS under a receipt date in October 1975) shows that the Veteran's blood pressure was noted to be high (140/100, 136/91, and 146/102) in May 1974 and in June 1974 (140/102) and that the Veteran "wants to reduce BP."

The Veteran has not been afforded a VA medical examination with regard to his hypertension claim.  As the Veteran currently has hypertension, and as there is contemporaneous evidence of high blood pressure readings and associated medical concern during the Veteran's active duty service, the Board finds it necessary to remand the claim for the Veteran to be afforded a VA medical examination with an opinion addressing this matter.  38 C.F.R. § 3.159(c)(4); see McLendon, 20 Vet. App. at 79.

TDIU

With regard to the Veteran's claim for a TDIU prior to April 9, 2012, that issue is inextricably intertwined with service connection and increased rating claims that remain pending on appeal.  Therefore, the TDIU claim is not ripe for adjudication at this time.  Thus, it must be remanded pending the outcome of the service connection and increased rating claims.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Update the set of the Veteran's VA medical records in the claims-file by obtaining any pertinent VA treatment records dated since November 2015.

2.  After the record is determined to be complete, schedule the Veteran for a VA examination to assess the current severity of his residuals of right tibia fracture.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, his residuals of right tibia fracture (including details of impairment of the right knee and ankle).  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.  The examination report should include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.

3.  After the record is determined to be complete, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any sinusitis disability.  The claims file, including a copy of this remand, must be made available to the examiner for review.  Based on the examination and review of the record, the examiner should address the following question:

Is it at least as likely as not (50 percent or higher degree of probability) that any current sinusitis was incurred in or aggravated by service?  Please discuss the Veteran's service treatment records including the documentation of treatment for sinusitis in September 1960.

A clear rationale for all opinions is necessary- to include providing citations to pertinent factual findings- and a discussion of the medical principles involved would be of considerable assistance to the Board.  If an opinion cannot be provided without resorting to mere speculation, the VA examiner should discuss why an opinion is not possible.

4.  After the record is determined to be complete, arrange for a VA audiology examiner to render an opinion regarding the etiology of the Veteran's right ear hearing loss.  The Veteran's VA claims file must be furnished to the examiner or the examiner's designee for use in the study of this case.  In the event the examiner determines that further examination of the Veteran is necessary, the Veteran should be scheduled for a VA audiology examination.  The examiner should address the following question:

Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's current right ear hearing loss was incurred in or aggravated by service?  In answering this question, please address (a) the Veteran's recollection that his service-connected bilateral tinnitus had its onset in 1965 or 1966, (b) the Veteran's in-service combat noise exposure, (c) the fact that the Veteran's service treatment records show audiometric data (as converted from ASA to ISO units) revealing a 5 decibel threshold at 4000 Hz in the right ear in July 1965 and again in December 1966, but an upward shift (reflecting decreased hearing acuity) to a threshold of 20 decibels at 4000 Hz in the right ear at the time of the August 1973 service retirement examination, and (d) the fact that the Veteran's August 1973 service retirement examination preceded the conclusion of his active duty service by approximately one-and-a-half years.

If the examiner concludes that the right ear hearing loss is not etiologically linked to the Veteran's military service, please identify the most likely etiological distinction between the right ear hearing loss and the already service-connected left ear hearing loss and bilateral tinnitus.  The examiner must comment upon the prior VA audiology examinations of record.

A clear rationale for all opinions is necessary- to include providing citations to pertinent factual findings- and a discussion of the medical principles involved would be of considerable assistance to the Board.  If an opinion cannot be provided without resorting to mere speculation, the VA examiner should discuss why an opinion is not possible.

5.  After the record is determined to be complete, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his hypertension.  The claims file, including a copy of this remand, must be made available to the examiner for review.  Based on the examination and review of the record, the examiner should address the following question:

Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's hypertension was incurred in or aggravated by service?  Please discuss the Veteran's service treatment records including the documentation of medical attention for multiple high blood pressure readings in May and June 1974, in additional to any other pertinent details of the Veteran's history of high blood pressure.

A clear rationale for all opinions is necessary- to include providing citations to pertinent factual findings- and a discussion of the medical principles involved would be of considerable assistance to the Board.  If an opinion cannot be provided without resorting to mere speculation, the VA examiner should discuss why an opinion is not possible.

6.  Thereafter, readjudicate the issues remaining on appeal, including the issue of entitlement to a TDIU prior to April 9, 2012.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


